DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 11-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2006/0175783 to Lan.
Re: claims 1 and 13.  Lan shows in figures 7 and 8 a securing device for securing a standstill of a vehicle, said
securing device comprising:

a rotatable wheel shaft as labeled of the vehicle having a front side or the side opposite the side the labeling arrow points to that is configured to be fixedly
connected to a brake disc rotor and a rear side or the side the labeling arrow points to that is opposite the front side,

a securing body 63 that is configured to be mounted to the vehicle by a bearing device 61,
said securing body 63 being movable between a securing position shown in figure 7 and a release position shown in figure 8,
and
[AltContent: textbox (C-shaped structure defining a channel of claim 12)][AltContent: arrow][AltContent: textbox (Rotatable wheel shaft)][AltContent: arrow]
    PNG
    media_image1.png
    549
    454
    media_image1.png
    Greyscale

a counter-securing body that is fixed to the rear side of the rotatable wheel shaft, the
counter-securing body 224, 225 having a fastening portion or the connecting portion of element 224 to element 223 and the connection portion of for a force-transmitting fastening to the
wheel shaft of the vehicle, wherein the counter-securing body comprises at least one form-fitting portion in the form of gear teeth 224 disposed on an outer exterior circumferential surface of
the counter-securing body for (i) a form-fitting latching to a pawl portion 63 of the securing body
in the securing position in figure 7 and (ii) a release of the pawl portion 63 of the securing body in the
release position in figure 8,

wherein the bearing device 61 is a rotational bearing that guides rotation of the securing
body about a securing axis (SA) between the securing position in figure 7 and the release position in figure 8.
	Re: claim 2.  Lan shows in figures 7 and 8 the limitation wherein the fastening portion and/or the bearing device 61 are/is configured for a fastening and/or a bearing directly or substantially directly on a wheel suspension 211 shown in figure 3 of the vehicle.
	Re: claims 5-7 and 17.  Lan shows in figures 7 and 8 the limitation wherein the securing body 61 and/or the counter securing body comprise/comprises a force limiting means 43 for limiting a force transmitted between the securing body and the counter securing body.
	Re: claim 8.  Lan shows in figures 7 and 8 an actuator device 4 for applying an actuator force to the securing body to move the securing body between the release position in figure 8 and the securing position in figure 7.
	Re: claim 11.  Lan shows in figures 7 and 8 the limitation wherein the securing body 63 is mounted between the wheel suspension 211 shown in figure 3 and the rear side of the rotatable wheel shaft as labeled.
	Re: claim 12.  Lan shows in figures 7 and 8 the limitation wherein the wheel suspension 211 includes a channel, as labeled, in which the securing body which in an alternate interpretation includes 4, 6, and 63 is movably positioned.
	Re: claim 14.  Lan shows in figures 7 and 8 the limitation wherein the rotatable wheel shaft has a longitudinal axis shown aligned with element 222, and the securing body 63 is positioned further away in a radial direction from the longitudinal axis as compared with the gear teeth 224 of the counter securing body particularly in the position where the securing body is slightly above the gear teeth before engaging the space 225 between the gear teeth to reach the full securing position.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of US Patent Application 2018/0105149 to Yang et al.
Lan shows in figures 7 and 8 a securing device for securing a standstill of a vehicle, said
securing device comprising:

a rotatable wheel shaft as labeled of the vehicle having a front side or the side opposite the side the labeling arrow points to that is configured to be fixedly
connected to a brake disc rotor and a rear side or the side the labeling arrow points to that is opposite the front side,

a securing body 63 that is configured to be mounted to the vehicle by a bearing device 61,
said securing body 63 being movable between a securing position shown in figure 7 and a release position shown in figure 8,
and a counter-securing body that is fixed to the rear side of the rotatable wheel shaft, the
counter-securing body 224, 225 having a fastening portion or the connecting portion of element 224 to element 223 and the connection portion of for a force-transmitting fastening to the
wheel shaft of the vehicle, wherein the counter-securing body comprises at least one form-fitting portion in the form of gear teeth 224 disposed on an outer exterior circumferential surface of
the counter-securing body for (i) a form-fitting latching to a pawl portion 63 of the securing body
in the securing position in figure 7 and (ii) a release of the pawl portion 63 of the securing body in the
release position in figure 8,

wherein the bearing device 61 is a rotational bearing that guides rotation of the securing
body about a securing axis (SA) between the securing position in figure 7 and the release position in figure 8, but is silent with regards the detecting of the standstill limitation. 
Yang teaches in paragraph [0034] the step of detecting a standstill of the vehicle and explains that when a user stops a vehicle and puts it in Park (P), the parking assembly is moved for element 300 to engage element 200. Such step includes a detection of vehicle stopping when it is detected the vehicle is placed in park. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the securing device of Lan to have included a means of detecting a standstill, in view of the teachings of Yang, in order to provide a means of automatically placing the vehicle in a locked position once a stopped position is detected to help prevent unintentional roll always.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of US Patent Application 2018/0105149 to Yang et al. as applied above, and further in view of US Patent Application 2013/0162396 to Yang.
Lan, as modified, is silent with regards to the vehicle i.e. stroller being a motorized vehicle with a transmission unit to lock.
Yang ‘396 teaches in paragraph [0060] the use of a motorized stroller with a transmission unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vehicle i.e. stroller of Lan, as modified, to have been motorized and included a transmission unit, in view of the teachings of Yang ‘396, in order to provide a means of facilitating the movement of the stroller vehicle to prevent the user from having to exert too much manual force.
Lan, as modified, is silent with regards to the step of activating a transmission locking device at least partially simultaneously with the movement of the securing body into the securing position.
Yang ‘149 teaches in paragraph [0034] the step of activating a transmission locking device of the vehicle (i.e. placing the shift lever into a park position) at least partially simultaneously with the movement of the securing body into the securing position.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vehicle or stroller of Lan, as modified, to have activated a transmission locking device of the vehicle at least partially simultaneously with the movement of the securing body into the securing position, in view of the teachings of Yang ‘149, in order to provide a means of ensuring that the vehicle remains stationary for improved safety.
Claim(s) 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of US Patent 8033348 to Parkhe.
Re: claims 15 and 18.  Lan is silent with regards to the securing device explicitly having a brake disc rotor.
Parkhe teaches in figure 4 the use of a vehicle in the form of a stroller comprising a brake disc rotor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vehicle of Lan to have included a brake disc rotor, in view of the teachings of Parkhe, in order to provide a structure to cooperate with friction pads or linings to decelerate the vehicle for safety purposes.
With regards to claim 18, the combination results in the securing body not directly engaging the brake disc rotor because the wheel which includes the gear teeth between which the securing body is disposed in the securing position is shown to be a distance away from the brake disc rotor as taught in figure 4 of Parkhe, in order to facilitate component repairs or replacements. 
Re: claim 16.  Lan is silent with regards to the vehicle or stroller being a motor vehicle or motorized stroller.
Parkhe teaches in figures 1 and 4 the use of a vehicle in the form of a stroller being motorized i.e. including a motor 44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vehicle of Lan to have included a motor, in view of the teachings of Parhke, in order to provide a means of powering the vehicle to minimize the manual force needed by the user of the vehicle/stroller.
Re: claim 19.  Lan, as modified, teaches in figures 7 and 8 of Lan the limitation wherein the securing body 63 is fixed along the securing axis or the axis along    element 61.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of US Patent Application 2008/0238042 to Chen et al.
Lan shows the spring 43 having a coiled body but is silent with regards to the spring being a torsion spring.
Chen et al. teaches in claim 17 the use of a vehicle in the form of a stroller having a biasing device in the form of a torsion coil spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coil spring of Lan to have been a torsion coil spring, in view of the teachings of Chen et al., in order to provide a spring that is durable, can be adjusted easier, and can exert more force. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the combination of references used in the previous Office action.  It is also noted that the previously presented drawing objection has been withdrawn in light of the specification amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
August 27, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657